Detailed Action

Response to Arguments

Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive.

In regards to claims 1, 8 and 14, the applicant argues that Viikari does not teach the limitation of returning two or more sensed values simultaneously.
The examiner respectfully disagrees with the applicant. Viikari teaches that two measurements can be obtained from the resonant frequency of a node such as temperature and strain [see Viikari col. 6 L. 17-22]. This teaching means that the node returns two sensed values simultaneously. For this reason, the applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantese et al (US-10,051,345) in view of Li et al. (US-7,570,169) and Viikari (US-10,140,566).

In regards to claim 1, Mantese teaches a system of a machine, wherein the system comprises a network of a plurality of nodes distributed throughout the machine [fig. 1, col. 1 L. 51-57]. Mantese teaches that the plurality of nodes is operable to communicate through a plurality of electromagnetic signals [col. 1 L. 51-57]. Mantese teaches that the plurality of nodes are connected to sensors/actuators and data from the sensors are sent via electromagnetic signals using an antenna to a controller and that the controller can also receive and transmit (transceiver) electromagnetic signals using antenna [col. 3 L. 19-20 and L. 40-42, col. 7 L. 1-6, col. 10 L. 38-41, col. 11 L. 3-7]. These teachings means that the system comprises a radio frequency transceiver; a first antenna coupled to the radio frequency transceiver; a second antenna coupled to one or more sensor nodes of the plurality of nodes and a controller coupled to the radio frequency transceiver.
Mantese does not teaches that the controller can interrogate at least one sensor.
On the other hand, Li teaches that sensor nodes can be interrogated by a device (controller) using electromagnetic signals that have the same frequency as a resonant frequency of the sensor node in order the controller can obtain sensed data [figure 6, col. 4 L. 40-53, col. 5 L. 13-30]. This teaching means that a controller can be configured to select at least one sensor node to interrogate, transmit one or more interrogation frequencies from the radio frequency transceiver through the first antenna to the second 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Li’ teachings of interrogating the sensors by the controller using the sensors resonant frequencies in the system taught by Mantese because it will permit the controller to interrogate each sensor individually instead of waiting for a sensor to send their data.
The combination of Mantense and Li teaches that the controller interrogates the sensor nodes by transmitting interrogating signals that have the same frequency as the resonant frequency of each of the sensor nodes [see Li col. 5 L. 13-30]. However, the combination does not explicitly teach that the second resonant frequency is different than the first resonant frequency, that the resonators are coupled to the sensors, and that the resonators are bulk acoustic wave devices.

It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Viikari’s teachings of each sensor node using a bulk acoustic wave device having a fixed frequency as the resonator of the sensor node in the system taught by the combination because bulk acoustic wave devices will permit the system to read sensor data from each node individually at a different frequency.

In regards to claim 2, the combination of Mantese, Li and Viikari, as applied in claim 1 above, further teaches that the system comprises a waveguide coupled to the first antenna and the second antenna, wherein the waveguide is configured to guide electromagnetic signals transmitted between the first antenna and the second antenna [see Mantese fig. 1 elements 62 and 78, col. 3 L. 19-23, col. 8 L. 62-64, col. 9 L. 7-11].  

In regards to claim 3, the combination of Mantese, Li and Viikari, as applied in claim 1 above, further teaches that the system can be configured to confine electromagnetic signals from the system within the waveguide and prevent external signals to penetrate the waveguide [see Mantese col. 11 L. 41-52]. This teaching means that the first antenna and the second antenna are within an electromagnetically closed space in order to confine electromagnetic signals from the system within the waveguide and prevent external signals to penetrate the waveguide.

In regards to claim 5, the combination of Mantese, Li and Viikari, as applied in claim 1 above, further teaches that a sensor of the one or more sensors of the first sensor node comprises a capacitive sensor coupled to the first mechanical resonator and configured to shift the first resonant frequency of the first mechanical resonator based on a sensed capacitance of the capacitive sensor [see Li col. 3 L. 27-33, col. 4 L. 1-8, col. 5 L. 13-18, col. 6 L. 7-12, see Viikari fig. 4A element 42, col. 3 L. 39-47, col. 6 L. 10-13 and L. 45-46]. 

In regards to claim 6, the combination of Mantese, Li and Viikari, as applied in claim 1 above, further teaches that a sensor of the one or more sensors of the first sensor node comprises a voltage sensor coupled to the first mechanical resonator and configured to shift the first resonant frequency of the first mechanical resonator based on a sensed voltage of the resistive sensor [see Viikari col. 3 L. 39-47, col. 6 L. 10-13]. 

In regards to claim 7, the combination of Mantese, Li and Viikari, as applied in claim 1 above, further teaches that a sensor of the one or more sensors of the first sensor node comprises a resistive sensor coupled to the first mechanical resonator and configured to shift the first resonant frequency of the first mechanical resonator based on a sensed resistance of the resistive sensor [see Li col. 3 L. 27-33, col. 4 L. 1-8, col. 5 L. 13-18, col. 6 L. 7-12, see Viikari col. 3 L. 39-47, col. 6 L. 10-13]. 

In regards to claim 8, the combination of Mantese, Li and Viikari, as shown in claim 1 above, teaches the claimed limitations applied in a machine. The combination further teaches that the machine is a gas turbine engine and that each of the plurality of nodes is associated with at least one sensor and/or effector of the gas turbine [see Mantese col. 2 L. 41-44, col. 4 L. 10-15, col. 5 L. 67, col. 6 L. 1-7].

In regards to claim 9, the combination of Mantese, Li and Viikari, as applied in claim 8 above, further teaches that one or more nodes of the plurality of nodes are located at least one of a fan section, a compressor section, a combustor section and a 

In regards to claim 11, the combination of Mantese, Li and Viikari, as shown in claim 5 above, teaches the claimed limitations.

In regards to claim 12, the combination of Mantese, Li and Viikari, as shown in claim 6 above, teaches the claimed limitations.

In regards to claim 13, the combination of Mantese, Li and Viikari, as shown in claim 7 above, teaches the claimed limitations.

In regards to claim 14, the combination of Mantese, Li and Viikari, as shown in claim 1 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the method.

In regards to claim 15, the combination of Mantese, Li and Viikari, as shown in claim 2 above, teaches the claimed limitations.

In regards to claim 16, the combination of Mantese, Li and Viikari, as shown in claim 3 above, teaches the claimed limitations.

In regards to claim 18, the combination of Mantese, Li and Viikari, as shown in claim 5 above, teaches the claimed limitations.

In regards to claim 19, the combination of Mantese, Li and Viikari, as shown in claim 6 above, teaches the claimed limitations.

In regards to claim 20, the combination of Mantese, Li and Viikari, as shown in claim 7 above, teaches the claimed limitations.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantese et al (US-10,051,345) in view of Li et al. (US-7,570,169) and Viikari (US-10,140,566) as applied to claim(s) 1, 8 and 14 above, and further in view of Yu et al. (US-8-733,149).

In regards to claim 21, the combination of Mantese, Li and Viikari, as applied in claim 1 above, teaches that the first and second resonator are  bulk acoustic wave resonators [see Viikari col. 5 L. 54-55]. However, the combination does not teach that their resonant frequency is in a gigahertz range.
On the other hand, Yu teaches that the resonant frequency of bulk acoustic wave resonators can be in a gigahertz range [col. 10 L. 36-38]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Yu’s teachings of using bulk acoustic wave 

In regards to claim 22, the combination of Mantese, Li, Viikari and Yu, as shown in claim 21 above, teaches the claimed limitations.

In regards to claim 23, the combination of Mantese, Li, Viikari and Yu, as shown in claim 21 above, teaches the claimed limitations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.